


110 HRES 608 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 608
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Rohrabacher (for
			 himself, Mr. Pitts, and
			 Mr. Shimkus) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Government should take immediate steps
		  to boycott the Summer Olympic Games in Beijing in August 2008 unless the
		  Government of the People’s Republic of China stops engaging in serious human
		  rights abuses against its citizens and stops supporting serious human rights
		  abuses by the Governments of Sudan, Burma, and North Korea against their
		  citizens.
	
	
		Whereas the Games of the XI Olympiad in Berlin in 1936
			 showed that the integrity of the host country is of the utmost importance so as
			 not to stain the participating athletes or the character of the Games;
		Whereas the Government of the People’s Republic of China
			 regularly denies the right to freedom of conscience, expression, religion, and
			 association;
		Whereas Chinese Government also holds thousands of
			 political prisoners without charge or trial, including democracy activists,
			 lawyers, human rights defenders, religious leaders, journalists, trade
			 unionists, Tibetan Buddhists, Uighurs, unofficial church
			 members, Falun Gong practitioners, and political dissidents;
		Whereas the Chinese Government has long-standing economic
			 and military ties with Sudan and continues to strengthen these ties, including
			 providing military assistance, in spite of the ongoing human rights abuses
			 amounting to genocide in Dafur, Sudan;
		Whereas the Chinese Government has long-standing
			 political, economic, and military ties with Burma and continues to strengthen
			 these ties in spite of serious human rights abuses and house arrest of Noble
			 Peace Price winner Daw Aung Saan Suu Kyi;
		Whereas China also vetoed a United Nations Security
			 Council resolution on human rights in Burma;
		Whereas according to Amnesty International, China holds
			 more than a quarter of a million people under the Re-Education through
			 Labor detention system in labor camps, without benefit of charge or
			 trial;
		Whereas local police officers in China are empowered to
			 imprison people under this detention system;
		Whereas in the face of a serious food shortage and
			 political repression, thousands of North Koreans have fled across the border to
			 China;
		Whereas hundreds, possibly thousands, of North Koreans
			 have been detained by the Chinese authorities and forcibly returned across the
			 border where they face arbitrary detention, torture, and even summary
			 execution;
		Whereas China continues to hold the 11th Panchen Lama, who
			 was selected by the Dalai Lama;
		Whereas the Panchen Lama was only 6 years old when the he
			 was taken away by the Chinese authorities and is held in a secret
			 location;
		Whereas according to Amnesty International, China
			 continues to execute political prisoners and nonviolent offenders, and accounts
			 for over 80 percent of all executions documented in the world, and China also
			 harvests organs from executed prisoners, frequently without consent;
		Whereas China continues to allow forced abortion and
			 sterilization to enforce its One Child policy, as per family
			 population control measures;
		Whereas according to United States Department of State’s
			 Country Reports on Human Rights Practices for 2006, the Chinese Government’s
			 birth planning policies retain harshly coercive elements in law and
			 practice;
		Whereas the laws restrict the rights of families to choose
			 the number of children they have and the period of time between births;
		Whereas the penalties for violating these laws are strict,
			 leaving some women little choice but to abort pregnancies;
		Whereas in addition, the implementation of these laws by
			 local officials has resulted in serious violations of human rights;
		Whereas reports of forced sterilization and abortions, in
			 violation of the national law, continue to be documented in rural areas;
		Whereas in 2007, officials in Chongqing municipality and
			 in Fujian Province reportedly forcibly sterilized women;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, the Chinese Government consistently
			 blocked access to Internet sites it deemed controversial, such as sites
			 discussing Tibetan independence, underground religious and spiritual
			 organizations, democracy activists, and the 1989 Tiananmen massacre;
		Whereas the Chinese Government at times blocked access to
			 selected Internet sites operated by major foreign news outlets, health
			 organizations, and educational institutions;
		Whereas China’s Internet control system reportedly employs
			 tens of thousands of persons;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, sexual and physical abuse and
			 extortion were reported in some detention centers;
		Whereas Falun Gong activists reported that police raped
			 female practitioners, including an incident in November 2005 at the
			 Dongchengfang police station in Tunzhou City, Hebei Province, in which two
			 women were raped while in detention;
		Whereas according to Amnesty International, China executes
			 political prisoners from the Uighur ethnic minority in the Xinjiang Uighur
			 Autonomous Region;
		Whereas there are concerns that abuses committed against
			 Uighur ethnic minority could amount to genocide;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, the Chinese Government has not
			 provided a comprehensive, credible account of all those killed, missing, or
			 detained in connection with the violent suppression of the 1989 Tiananmen
			 demonstrations;
		Whereas there are nongovernmental organization reports of
			 hundreds, if not thousands, who died during the crackdown against the Tiananmen
			 demonstrations;
		Whereas according the Department of State’s Country
			 Reports on Human Rights Practices for 2006, since the crackdown on Falun Gong
			 began in 1999, estimates of the numbers of Falun Gong adherents who have died
			 in custody because of torture, abuse, and neglect range from several hundred to
			 a few thousand;
		Whereas in March 2006, United Nations Special Rapporteur
			 Manfred Nowak reported that Falun Gong practitioners accounted for 66 percent
			 of victims of alleged torture while in custody by the Chinese
			 Government;
		Whereas according to the Department of State’s Country
			 Reports on Human Rights Practices for 2006, regulations for committing a person
			 into the psychiatric facility at Ankang, China, were not clear;
		Whereas credible reports indicate that a number of
			 political and trade union activists, underground religious believers, persons
			 who repeatedly petitioned the Chinese Government, members of the banned China
			 Democratic Party, and Falun Gong adherents were incarcerated in such
			 psychiatric facilities during 2006;
		Whereas China is preparing to host the Summer Olympic
			 Games in August 2008, the most honorable, venerated, and prestigious
			 international sporting event, and China has selected One World, One
			 Dream as a slogan for those games;
		Whereas China should act consistently with the Olympic
			 standard of preserving human dignity for its citizens and for the people of the
			 Dafur region of Sudan, Burma, and North Korea;
		Whereas the spirit of the Olympics, which is to bring
			 together nations and people from all over the world in peace, is incompatible
			 with Chinese actions; and
		Whereas China continues to seriously abuse the rights of
			 its citizens and continues to assist Sudan, Burma, and North Korea in
			 committing human rights abuses against their citizens: Now, therefore, be
			 it
		
	
		That—
			(1)it is the duty and responsibility of the
			 United States to take effective steps to stop serious human rights abuses by
			 the Government of the People’s Republic of China against its citizens and to
			 stop the Chinese Government from supporting serious human rights abuses by
			 Sudan, Burma, and North Korea against their citizens; and
			(2)it is the sense of the House of
			 Representatives that the United States Government should take immediate steps
			 to boycott the Summer Olympic Games in Beijing in August 2008 unless the
			 Chinese Government stops engaging in serious human rights abuses against its
			 citizens and stops supporting serious human rights abuses by the Governments of
			 Sudan, Burma, and North Korea against their citizens.
			
